DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 1/11/22 and IDS filed on 6/28/21 and 10/21/21. Claims 1-15 are pending in the application.
	
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 1/11/21 is acknowledged.
Upon further review of claims, restriction between groups I and III is withdrawn.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/21.
	Applicant’s election of  “ zinc pyrithione” as the anti-dandruff agent and “ chitosan” as the cationic polymer in the reply filed on 1/112/21 and telephonic interview  dated 1/21/22 with respect to “ chitosan” is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11 and 13-15 are examined in the application and the generic claim is examined to the extent that it reads on “ zinc pyrithione” as the anti-dandruff agent and “ chitosan” as the cationic polymer.
Claim Objections
Claims 4-6 are objected to because of the following informalities:  
Claims 1-3 recite “ photolabile antidandruff agent” whereas claims 4-6 recite “ antidandruff agent”. Claims would be more consistent by amending to “ photolabile “ before “ antidandruff agent”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression ratio “ average amount of said antidandruff agent to UV filter” or ratio “ average amount of said antidandruff agent to cationic polymer” is ambiguous and lacks clarity. Specification does not define the meaning and scope of “ average amount”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 1 recites the Melting point range as  30º C to 105º C.  Claim 7 does not further limit the range but recites “ at least 50º C” . This includes minimum 50º C and maximum above 105º C  and this it is outside the claimed range of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2002/0110575 (‘575) and US 2012/0207804 (’804) and US 2020/0069025 (‘025).
US ‘575 teaches composite biocidal particles (claimed composite particles) and at ¶ [0008] teaches  claimed Zinc pyrithione as an antimicrobial agent against gram-positive and gram-negative bacteria. US ‘575 at ¶ [0024] teaches that the composite particles has been found to be particularly effective in providing controlled release of biocide into aqueous environment that is present under  use conditions for personal care compositions such as shampoo (claimed 

    PNG
    media_image1.png
    229
    601
    media_image1.png
    Greyscale

Above claim 1 claims reaction product of pyrithione which can be zinc with metal or metal-containing compound. Claim 5 claims the composite which is copper-containing and this is from about 99% to about 60%. However, claim 1 claims the composite can be zinc compound and this meets claim 3 for particles comprising 70-90% of photolabile compound. 
  Example 24 teaches an antidandruff shampoo ( claimed hair care composition of claim 13) comprising composite biocide particles (the particles read on claim 2) comprising core of zinc oxide and shell of zinc pyrithione (claimed anti-dandruff agent of claims 1 and 6). The amount of the particles is 4% and this is within 0.5 to 15% of claim 14.
US ‘575 does not teach the claimed UV filter or claimed cationic polymer.
US ‘804 teaches sunscreen compositions and method of use and at ¶ [0013] teaches body wash preparation sad this includes shampoos, conditioner and gel (claims 13-15) and at ¶ [0031] teaches avobenzone which is claimed (claimed butyl methoxy dibenzoyl methane (claims 1 and 7-9 ) and the amount is 3% or less  and this is within 0.2-5 % of claim 2 for the UV filter,  methyl anthranilate ( claims 1 and 7-9 drawn to UV filter ) and the amount is 5% or less  and this is overlaps  with  0.2-5 % of claim 2 for the UV filter and also teaches benzophenone-8 (claims 1 
US ‘025 teaches hair treatment compositions and under abstract teaches that the hair treatment compositions provide conditioning, detangling, softness , manageability and teaches chitosan ¶ [0089] (claims 1 and 11) at ¶ [0090] teaches the amount which is 0.01-10% and the claimed amount 1-10% of claim 3 overlaps with the amount taught by US ‘025. See also examples.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antidandruff compositions of  US ‘575 by using the biocide composite particles comprising zinc pyrithione and combine with and  organic UV filter of US ‘025 and combine with cationic polymer taught by US ‘025 with the reasonable expectation of success that the modified compositions not only provide anti-dandruff effect to hair but also provide protection against the harmful sunrays in view of UV filter and adding the cationic polymer which is chitosan provide the hair conditioning, detangling, softness and  manageability. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619